931 So. 2d 1005 (2006)
Darryl FREDERICK, Appellant,
v.
James R. McDONOUGH, Sec'y, Florida Dep't of Corr., etc., Appellee.
No. 3D06-1010.
District Court of Appeal of Florida, Third District.
June 7, 2006.
Darryl Frederick, in proper person.
Judy Bone, Assistant General Counsel, Department of Corrections, for appellee.
Before FLETCHER and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Darryl Frederick, pro se, petitions this court for writ of habeas corpus. We have jurisdiction pursuant to Article V, section 4(b)(3) of the Florida Constitution and deny the petition. See § 944.28(1), Fla. Stat. (2004) (if conditional release to the prisoner is revoked, the department may declare a forfeiture of all gain-time earned by such prisoner prior to such conditional release). See also Duncan v. Moore, 754 So. 2d 708, 711 (Fla.2000) (returning a conditional release violator to prison to continue serving his sentence without credit for the prior awarded gain time does not constitute a violation of double jeopardy).
Petition denied.